UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2362


ANTHONY G. BRYANT,

                    Plaintiff - Appellant,

             v.

ENVIRONMENTAL PROTECTION AGENCY; SOUTH CAROLINA PORTS
AUTHORITY; CHARLESTON WATER SYSTEM; SOUTH CAROLINA
DEPARTMENT OF HEALTH AND ENVIRONMENTAL CONTROL,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Margaret B. Seymour, Senior District Judge. (2:19-cv-03232-MBS-MGB)


Submitted: June 18, 2020                                          Decided: June 22, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony G. Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony G. Bryant seeks to appeal the district court’s order denying his motion to

proceed in forma pauperis and requiring him to pay the full filing fee for this civil action.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2018), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). An order denying a

motion to proceed in forma pauperis is an appealable interlocutory order. Roberts v. United

States Dist. Ct., 339 U.S. 844, 845 (1950) (per curiam). However, on appeal, we confine

our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because

Bryant’s informal brief does not challenge the basis for the district court’s disposition, he

has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues proffered in that brief.”). Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2